                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

NORMAN SHAW, JR.                                §

VS.                                             §                CIVIL ACTION NO. 1:20cv323

WARDEN FCC BEAUMONT LOW                         §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Petitioner Norman Shaw, Jr., proceeding pro se, brought this petition for writ of habeas

corpus. The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending that the respondent’s motion for summary judgment be granted and

the petition denied pursuant to Federal Rule of Civil Procedure 56.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to petitioner at his

last known address. See FED. R. CIV. P. 5(B)(2)(C). No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge (doc. no. 7) is ADOPTED as the opinion of the Court. The

motion for summary judgment (doc. no. 6) is GRANTED. A final judgment shall be entered in

accordance with the recommendation of the Magistrate Judge.

                                     SIGNED this 3rd day of June, 2021.




                                                                      ____________________________
                                                                      Michael J. Truncale
                                                                      United States District Judge
